NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30259

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00091-TMB

 v.
                                                MEMORANDUM*
FLOYD JAY MANN, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Timothy M. Burgess, Chief Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

       Floyd Jay Mann, Jr., appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea convictions

for wire fraud and money laundering, in violation of 18 U.S.C §§ 1343 and 1956.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mann contends that the sentence is substantively unreasonable because the

district court gave undue weight to the losses sustained by the victims, and failed to

consider mitigating factors including his age, his lack of a serious criminal history,

and his successful completion of a drug treatment program while on supervision.

“The weight to be given the various factors in a particular case is for the discretion

of the district court.” United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th

Cir. 2009). The district court did not abuse its discretion in weighing the factors

here. See Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including the significant financial and

emotional losses sustained by the victims, the elaborate nature of the fraudulent

scheme, the need to protect the public, and the need for deterrence. See Gall, 552
U.S. at 51.

      AFFIRMED.




                                          2                                    17-30259